DETAILED ACTION
This office action is in response to the amendments filed on 10/19/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s amendments filed on 10/19/2021 in response to the office action mailed 11/26/2021 have been entered. The present application is made with all suggestion being fully considered. Accordingly, Claims 1-14 and 21-26 are currently pending in this application. Claims 15-20 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2015/0129967) in view of Bedell (US 2013/0260505).
With respect to Claim 1, Kumar shows (Fig. 3A) most aspects of the current invention including a semiconductor device, comprising: 
a substrate (114); 
an ion-implanted silicon layer (104/106), disposed in the substrate; 
a first insulator layer (110), disposed over the ion-implanted silicon layer; 
a second insulator layer (112) disposed over the substrate, wherein the second insulator layer is between the substrate and the first insulator layer;
an active device (102), disposed over the first insulator layer; 
However, Kumar does not show further comprising a conductive via, configured to penetrate the first insulator layer for coupling the ion-implanted silicon layer and the active device.
On the other hand, Bedell shows (Fig. 2A) a semiconductor device a first insulator layer (64), disposed over an ion-implanted silicon layer (68	a), an active device (72), disposed over the first insulator layer, and a conductive via (via; par 34), configured to penetrate the first insulator layer for coupling the ion-implanted silicon layer and the active device. Bedell teaches doing so to provide a serial connection of the otherwise electrically isolated solar cell structures (ion-implanted silicon layer) (par 34).
It would have been obvious at the time the invention to one having ordinary skill in the art to have a conductive via, configured to penetrate the first insulator layer for coupling the ion-implanted silicon layer and the active device in the device of Kumar to provide a serial connection of the otherwise electrically isolated solar cell structures (ion-implanted silicon layer).
With respect to Claim 2, Kumar shows (Fig. 3A) wherein the ion-implanted silicon layer is disposed between the first insulator layer and the second insulator layer.
With respect to Claim 4, Bedell shows (Fig. 4) wherein the ion-implanted silicon layer (212) is a conductive layer with n-type dopants or p-type dopants.
With respect to Claim 5, Bedell shows (Fig. 4) wherein the n-type dopants is phosphorus fluoride (PF2), and the p-type dopants is boron (B).
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Bedell and in further view of Kim (US 9,502,586).
With respect to Claim 3, Kumar shows (Fig. 3A) most aspects of the current invention. However, Kumar does not show further comprising: a first insulator fin, formed in a first side of the active device, a first side of the first insulator layer, and a first side of the second insulator layer; and a second insulator fin, formed in a second side of the active device, a second side of the first insulator layer, and a second side of the second insulator layer, wherein the second side of the active device, the second side of the first insulator layer, and the second side of the second insulator layer are opposite to the first side of the active device, the first side of the first insulator layer, and the first side of the second insulator layer respectively.
On the other hand, Kim shows (Fig 4) a semiconductor device, comprising a substrate (402), a first insulator fin (410), formed in a first side of the active device, a first side of the first insulator layer (413/415), and a first side of the second insulator layer (404); and a second insulator fin (420), formed in a second side of the active device, a second side of the first insulator layer, and a second side of the second insulator layer, wherein the second side of the active device, the second side of the first insulator layer, and the second side of the second insulator layer are opposite to the first side of the active device, the first side of the first insulator layer, and the first side of the second insulator layer respectively. Kim teaches doing so to electrically couples the first insulator fin and the second insulator fin to provide a symmetric varactor with a reduced cost and an increased Q-factor (column 9 lines 10-14).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising: a first insulator fin, formed in a first side of the active device, a first side of the first insulator layer, and a first side of the second insulator layer; and a second insulator fin, formed in a second side of the active device, a second side of the first insulator layer, and a second side of the second insulator layer, wherein the second side of the active device, the second side of the first insulator layer, and the second side of the second insulator layer are opposite to the first side of the active device, the first side of the first insulator layer, and the first side of the second insulator layer respectively in the device of Kumar to electrically couple the first insulator fin and the second insulator fin to provide a symmetric varactor with a reduced cost and an increased Q-factor.
With respect to Claim 8, Kim shows (Fig 4) further comprising: a semiconductor fin structure, disposed over the first insulator layer, wherein the ion-implanted silicon layer and the semiconductor fin structure are arranged to extend to a first boundary from a second boundary of the semiconductor device; and a polysilicon layer, disposed on at least one of the first boundary and the second boundary for coupling an edge of the ion-implanted silicon layer and an edge of the semiconductor fin structure.
Claim Objections
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 9-14 and 21-26 are considered allowed containing allowable subject matter. The limitation reciting “a conductive via, configured to penetrate the first insulator layer for coupling the ion-implanted silicon layer and the semiconductor fin base” recited in claim 9 and “a conductive via penetrating the semiconductor fin base and the first insulator layer to contact with the ion-implanted silicon layer” recited in claim 21 is not shown in the prior art of record.
Response to Arguments
Applicant’s amendments filed on 10/19/2021 with respect to claims 1-14 and 21-26 have been fully considered but are not persuasive. The examiner has properly rejected the claims above and provided clarification above in the rejection. The current action is therefore FINAL.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Q. B./
Examiner, Art Unit 2814
/Nelson Garces/Primary Examiner, Art Unit 2814